Filed 5/21/14 In re C.B. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re C.B., a Person Coming Under the                                B249614
Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. CK96389)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

J.B.,

         Objector and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County.
Stephen Marpet, Juvenile Court Referee. Affirmed.
         Nicole Williams, under appointment by the Court of Appeal, for Objector and
Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel, and
Jessica S. Mitchell, Deputy County Counsel, for Plaintiff and Respondent.


                                                       ******
       In this dependency appeal, J.B., the alleged father of C.B., contends the trial court
erred in sustaining the allegations of the petition that he has a history of illicit drug use
and a criminal history involving drug use, thereby endangering C.B.’s health and safety.
He does not challenge the jurisdictional findings as to S.T., C.B.’s mother, and
acknowledges that his jurisdictional challenge is therefore nonjusticiable. Nevertheless,
he asks this court to exercise its discretion to consider his appeal, reasoning that the
jurisdictional findings in this case may prejudice him in an ongoing dependency case
concerning another child.
       Because father is merely an alleged father, he lacks standing to challenge the
dependency court’s jurisdictional findings. Moreover, father’s jurisdictional challenge is
without merit, because the jurisdictional findings as to father are supported by substantial
evidence, and the unchallenged jurisdictional finding that mother’s substance abuse
placed C.B. at risk of harm renders father’s challenge to the jurisdictional findings related
to his own substance abuse and criminal history nonjusticiable. We therefore affirm the
trial court’s order.
                   FACTUAL AND PROCEDURAL BACKGROUND
       Mother and then five-year-old C.B. came to the attention of the Los Angeles
County Department of Children and Family Services on September 23, 2012, when
mother tested positive for amphetamine and benzodiazepine at the birth of daughter S.G.,
who is not at issue in this appeal. The department initially filed a nondetained petition,
but when mother tested positive for amphetamines, C.B. was detained. Father’s
whereabouts were unknown, and mother reported that father did not have a relationship
with C.B. C.B. referred to her mother’s roommate, C.F., as “papa.”
       Mother later reported that father was incarcerated. He had never provided for C.B.
Mother and father were never a couple, and never lived together; father had been
mother’s neighbor. He was “in and out of [C.B.’s] life.” According to mother, father
used methamphetamine, but had been sober for 10 months. Father was sober because he
was suffering from kidney failure, and could not receive dialysis if he was using drugs.



                                               2
       Mother’s roommate, C.F., reported that father “is not involved” with C.B. Father
has not provided for C.B. and “wouldn’t visit [C.B.] very often.” C.F. believed that
father was mother’s drug connection.
       Father has a lengthy arrest history for burglary, carrying concealed weapons,
transporting controlled substances, grand theft auto, robbery, being under the influence of
a controlled substance, providing false identification to a peace officer, and domestic
violence. In 1996, he was convicted of possessing and transporting a controlled
substance. In 2002, he was convicted of being under the influence of a controlled
substance. In 2007, he was convicted of assault with a deadly weapon, and was placed
on probation. In 2008, he was convicted for possession of a controlled substance. As a
condition of his probation in the 2007 case, he participated in a drug treatment program
through the Salvation Army. He later violated his probation by not completing the
program, and by using Vicodin without a prescription. Father was picked up on a
warrant in December 2012, and his suspended sentence of two years in prison in the 2007
case was imposed in January 2013. In a December 2012 probation report, father’s
probation officer opined that he was still using drugs.
       On January 11, 2013, a department investigator spoke with father while he was
incarcerated. Father admitted he had just been sentenced to two years in prison, although
he claimed he would only serve eight months of this sentence. According to father,
mother told him about the case concerning C.B., but asked him not to get involved.
Father told the investigator he “always kept in contact with [C.B.].” He would help with
diaper money and would babysit, but mother kept her distance because father was not
ready for a family. Father was incarcerated while mother was pregnant with C.B. He
knew mother used drugs, but was not sure if she used while pregnant with C.B., or while
caring for C.B.
       Father initially told the investigator he had only used marijuana, and denied using
other drugs. He claimed to have been sober for over nine years. When confronted with
mother’s statements about his methamphetamine use, and his criminal history, he
admitted that he and mother had used methamphetamine together before C.B. was born.


                                             3
He last used methamphetamine in 2003. Father was arrested in 2008 for violating his
probation by using Vicodin without a prescription for a toothache.
       Father has another child, born in 1996, who is the subject of an ongoing
investigation by the department for general neglect based on father’s incarceration and
drug use. According to father, he had cared for this child since birth.
       Paternal aunt, who was caring for father’s other child while father was
incarcerated, reported that mother and father used methamphetamine together before C.B.
was born. However, father had “been clean for a couple of years.”
       A first amended petition was filed, which included allegations that father’s drug
abuse and criminal history of drug charges endangered C.B.
       The adjudication hearing was continued a number of times because father was in
custody, and had not been transferred to the juvenile court. In a last-minute information
for the court, the department investigator informed the court that father did not wish to
attend the adjudication hearing because it was a “hassle.” Therefore, father waived his
presence at the hearing.
       The continued adjudication hearing was held on May 14, 2013. Mother waived
her trial rights, and the trial court sustained the petition based on mother’s and father’s
history of drug abuse. The following allegation was sustained as to father:
              “[Under Welfare and Institutions Code section 300, subdivision (b)]
       [Father] has a history of illicit drug use to include methamphetamine which
       renders the father incapable of providing regular care and supervision of
       the child. The father has a criminal history of convictions of Use/Under the
       Influence of Controlled Substance and Possess Controlled Substance. The
       father’s illicit drug use endangers the child’s physical health, safety and
       well being, creates a detrimental home environment and places the child at
       risk of physical harm, and damage.”
       Father was denied family reunification services under Welfare and Institutions
Code section 361.5, subdivision (b)(12).
       Throughout the proceedings, father was only an alleged father, and never tried to
establish that he was C.B.’s presumed father. He is not named on C.B.’s birth certificate.
       Father timely appealed.


                                              4
                                        DISCUSSION
       Respondent contends father has no standing to appeal the trial court’s
jurisdictional order, as he is only an alleged father. Father did not file a reply brief, and
has not addressed his standing to appeal the jurisdictional order. We agree with
respondent.
       “The extent to which a father may participate in dependency proceedings and his
rights in those proceedings are dependent on his paternal status.” (In re Paul H. (2003)
111 Cal.App.4th 753, 760, italics omitted.) “An alleged father does not have a current
interest in a child because his paternity has not yet been established.” (In re O.S. (2002)
102 Cal.App.4th 1402, 1406.) “[I]t is generally said that an alleged father’s rights are
limited to ‘an opportunity to appear and assert a position and attempt to change his
paternity status . . . .’ ” (In re J.O. (2009) 178 Cal.App.4th 139, 147, quoting In re
Kobe A. (2007) 146 Cal.App.4th 1113, 1120.) As such, an alleged father who fails to
become a party of record in the dependency proceedings by transforming his status to that
of a presumed father has no standing to appeal. (In re Christopher M. (2003) 113
Cal.App.4th 155, 160; Francisco G. v. Superior Court (2001) 91 Cal.App.4th 586, 596;
In re Joseph G. (2000) 83 Cal.App.4th 712, 716; see also In re Alyssa F. (2003) 112
Cal.App.4th 846, 855.) Here, father was only an alleged father, and never sought to
establish that he was entitled to presumed father status. Therefore, he lacks standing to
appeal the trial court’s jurisdictional order.
       Moreover, even were we to consider the merits of father’s appeal, we would
affirm the juvenile court’s jurisdictional order. Father contends the findings under
Welfare and Institutions Code section 300, subdivision (b) are unsupported, reasoning
that his past criminal conduct and past drug abuse do not pose a present danger to C.B.
       We need not decide whether father’s past conduct, standing alone, is sufficient to
support jurisdiction over C.B., as there was substantial evidence that father was a current
drug user, and that his criminal behavior, incarcerations and overall neglect of C.B.
placed the child at substantial risk of harm.



                                                 5
       Moreover, father does not argue there was not substantial evidence to support
jurisdictional findings that mother is a drug abuser, and that mother’s substance abuse
endangers C.B. The jurisdictional findings concerning mother’s long history of
substance abuse render father’s challenge to jurisdiction for his own substance abuse
problems nonjusticiable. (In re I.A. (2011) 201 Cal.App.4th 1484, 1490-1491.)
                                     DISPOSITION
       The order is affirmed.




                                                 GRIMES, J.

WE CONCUR:



              BIGELOW, P. J.



              FLIER, J.




                                            6